Citation Nr: 1224387	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision in which the RO, inter alia, continued a 20 percent disability rating for lumbosacral strain and granted service connection for degenerative disc disease at L4-5 at a disability rating of 10 percent, effective June 23, 2004 (the date of the claim for increase).  In October 2004, the Veteran filed a notice of disagreement (NOD).  In a May 2006 rating decision, the RO noted that the separate disability rating which had been granted for the Veteran's degenerative disc disease of the back was in error.  In that decision, the RO granted a single 40 percent disability rating for lumbosacral strain, degenerative disc disease at L4-5, effective June 23, 2004.  A statement of the case (SOC) was also issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006. 

In September 2009 and August 2010, the Board remanded the claim for rating in excess of 40 percent for lumbosacral strain with degenerative disc disease to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (most recently, as reflected in the May 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

For the sake of simplicity, the service-connected disability has been re-styled as lumbosacral strain with degenerative disc disease.  Moreover,  as explained below, the Board has now characterized the appeal as encompassing the matter of a TDIU due to the service-connected disability for which a higher rating is sought, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For the reasons expressed below, both the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board again notes, as noted in the August 2010 remand, that the matters of ratings in excess of 20 percent for left knee disability and in excess of 10 percent for  right knee disability have been raised by the record, but have not been adjudicated by the RO.  In that prior remand, the Board referred such issues to the RO for appropriate action; however, it does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are again referred to the RO for appropriate action. 


REMAND

The Board's review of the claims file reveals that additional RO action is this appeal is warranted.

The most recent VA examination pertaining to the Veteran's lumbosacral strain with degenerative disc disease was conducted in February 2010.  However, evidence suggests that that the s such condition may have worsened since that time.  VA treatment reports show that in April 2011, the Veteran reported experiencing pain that radiates from his back to his legs which was "getting worse."  The Board notes that in July 2011 the Veteran's representative suggested that the Veteran may be unable to gain and sustain meaningful employment due to his low back disability.  Further, the Veteran, through his representative, asserted in August 2010 that he misunderstood the February 2010 VA examiner when asked about bed rest.  He also indicated that he misses time from work often and had to go home and rest due to back pain. 

Under these circumstances, the Board finds that, in view of the suggestion of worsening since the February 2010 VA examination, more contemporaneous medical findings are needed to evaluate the Veteran's service-connected lumbosacral strain with degenerative disc disease.   See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

The Board also notes that the July 2011 comment of the Veteran's representative to the effect that the Veteran is unable to gain and sustain meaningful employment due to his low back disability (based on the February 2010 VA examiner's report that the Veteran's low back condition permits him to "work part time as a small engine mechanic") raises the question of the Veteran's entitlement to a TDIU due to the service-connected lumbosacral strain with degenerative disc disease as a component of the claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  After giving the Veteran an opportunity to file a formal claim for a TDIU due to his service-connected lumbosacral strain with degenerative disc disease (and other actions, noted below), the RO must address this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, since another examination of the spine is being sought, the examiner should comment upon the functional effects of the lumbosacral strain with degenerative disc disease on the Veteran's ability to perform the physical acts required for employment. 

Hence, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for an increased rating for, and for a TDIU due to, service-connected lumbosacral strain with degenerative disc disease.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding, pertinent records.  
Regarding VA records, the claims file includes VA outpatient treatment records from the Alexandria VA Medical Center (VAMC) in Pineville, LA, dated through May 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Alexandria VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, while these matters are on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should provide notice of what is needed to support a claim for a TDIU due to service-connected lumbosacral strain with degenerative disc disease.

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

In adjudicating the claim for an increased rating, the RO should consider whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  As for the claim for a TDIU, even if the Veteran does not meet the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), the RO should discuss whether the criteria for invoking the procedures for award of an extra-schedular TDIU, set forth in 38 C.F.R. § 4.16(b), are met.  The RO should adjudicate both claims in light of all pertinent evidence, to particularly include all evidence added to the record since the last SSOC

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file formal application for a TDIU due to service-connected lumbosacral strain with degenerative disc disease. 

2.  The RO should obtain from the Alexandria VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

In its letter, the RO should provide notice of what is needed to support a claim for a TDIU due to service-connected lumbosacral strain with degenerative disc disease.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination by an appropriate physician.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbosacral strain with degenerative disc disease.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Also, considering all neurological and orthopedic findings, the physician should render findings particularly responsive to the criteria for rating intervertebral disc syndrome-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should fully describe the functional effects of the Veteran's service-connected lumbosacral strain with degenerative disc disease of his ability to perform the physical acts required for employment.

In rendering all pertinent findings, the physician should clearly indicate whether the record reflects a change in the severity of the Veteran's left shoulder disability at any point since the June 2004 claim for increase.  If so, the physician should identify the approximate date(s) of the change(s), as well as provide an assessment of the severity of the disability at each stage. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report for the scheduled examination, a copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility should be obtained and associated with the claims file.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal (to include the matter of a TDIU due to service-connected lumbosacral strain with degenerative disc disease).

If the Veteran fails to report to the scheduled examination, in adjudicating the claims for an increased rating and for a TDIU due to lumbar spine disability, the RO should apply the provisions of the 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include, as regards the claim for aTDIU, 38 C.F.R. § 4.16(b), as appropriate), as well as, with respect to the claim for a higher rating, consideration of whether staged rating, pursuant to Hart (cited above), is appropriate. 

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

